DETAILED ACTION
	This Office action is in response to the election filed April 12, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of species (a), i.e., Figures 7-10 with an indication that claims 21-34 are readable thereon, in the reply filed on April 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Thus, claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 27, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that claims 22-26, 28, and 31-34 are also rejected, since they depend directly or indirectly from rejected independent claim 21.
The structural relationship between the elements in claim 21 is rendered indefinite by the language of the limitation “a back wall… spaced from the first shelf panel… each of the U-shaped cutouts for receiving one of the first flange and the second flange” (emphasis added). In particular, it is unclear how the back wall can be spaced from the first shelf panel when elements (i.e., the flanges) on the first shelf panel are received in elements (i.e., the cutouts) in the back wall.
The limitation “the first second side wall” in claim 27 lacks proper antecedent basis. Further, in view of Figure 7, where the positioning panel is element 126, it is unclear how this panel is glued to the second (or first) side walls. 
Claim 29 is rendered indefinite, especially in view of Figure 7, since it is unclear how the strip panel (element 134) is glued to the first side wall (112).
Claim 30 is rendered indefinite, especially in view of Figure 7, since it is unclear how the frangible tabs (element 142) can abut the shelf component, as claimed, and thus the structural relationship is unclear. This rejection is also applicable to claim 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,964,880 (Katz ‘880).
With respect to claim 21, Katz ‘880 discloses a shelving display comprising a first side wall (at 11); a second side wall (at 12); a first shelf panel (including top and middle elements 27 and top and middle elements 26 in Figure 1), extending between (see Figure 1) the first side wall (11) and the second side wall (12), the first shelf panel including a plurality of first shelf components (top and middle elements 27), each of the first shelf components having a first flange (33 on top element 27 and 35 on middle element 27) and a second flange (33 and 35, respectively) spaced from (see Figure 2) the first flange (33, 35); and, a back wall (13) extending between the first side wall (11) and the second side wall (12) and spaced from the first shelf panel (11), the back wall (13) including a plurality of U-shaped cutouts (34, 34), each of the U- shaped cutouts (34, 34) for receiving one of the first flange (33) and the second flange (33) from one (top element 27) of the plurality (top and middle elements 27) of first shelf components; with respect to claim 22, wherein each U-shaped cutout (34, 34) includes a deflectable tab (see Figure 3); with respect to claim 23, wherein each U-shaped cutout includes a slot (see Figure 3); with respect to claim 24, wherein the back wall (13) includes a stop panel (at numeral 15 - see Figure 7) between a first U-shaped cutout (34) of the plurality of U-shaped cutouts and a second U- shaped cutout (34) of the plurality of U-shaped cutouts; and with respect to claim 25, further including a positioning panel (40) connected to a first side (see Figure 2) of the first shelf panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Katz ‘880, alone. 
Katz ‘880 discloses the display as advanced above, whereby with respect to claim 26, a second shelf panel (bottom element 27 and bottom element 26 in Figure 1) extending between the first side wall (11) and the second side wall (12), the second shelf panel including a one second shelf component; with respect to claim 28, the second shelf panel includes one vertical front panel (26), each of the vertical front panels proximate a respective one of the plurality of second shelf components (27).
The claims differ from Katz ‘880 in requiring the second shelf panel to include a plurality of second shelf components (claim 26), a plurality of vertical front panels (claim 28), and wherein the shelving display includes four shelves (claim 32).
It would have been an obvious design choice to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the display of Katz ‘880 with four shelves, such that the second shelf panel (bottom elements 27 and 26 in Figure 1) would then have a plurality of shelf panels (27) and front panels (26), as claimed, thereby increasing use and storage capacity and capabilities (see MPEP 2144.04(VI)(B)).
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Katz ‘880 as applied to claims 21-26, 28, and 32 above, and further in view of U.S. Patent No. 7,703,864 (Moser ‘864).
Katz ‘880 discloses the display stand as advanced above, whereby a strip panel (40) to connected to the first shelf panels (at top element 27).
The claims differ from Katz ‘880 in requiring glue for a connection.
Moser ‘864 teaches the use of glue for attaching elements together, and thus, it would have been an obvious engineering design choice, to one or ordinary skill in the art, before the effective filing date of the invention, to have utilized glue instead of the rivets, shown in Katz ‘880, for increased ease in economy and manufacture.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms . The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .

Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,154,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is considered to be fully encompassed by the subject matter of the patented claims.

Allowable Subject Matter
Barring the Double Patenting rejection, advanced above, claims 30 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and claims 33 and 34 are objected to as being dependent upon a rejected base claim.
It is noted that although Prior Art references, such as U.S. Patent Application Publication No. 2019/0014927 and U.S. Patent Nos. 10,568,439, 9,907,414, and 8,485,370, each show a second shelf component with a frangible tab that abuts a portion of a first shelf component, as in claim 30, there would be no motivation to combine any of these references with Katz ‘880, since the first and second shelf components in Katz ‘880 are not related in the same manner as the aforementioned references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




April 26, 2022